DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-7 71-92 are pending in this application.
	Claims 1-7, 71-74, 85 stand withdrawn from consideration and should be canceled in response to this final rejection.
	Claims 75-84 and 86-92 are under examination.
	Applicant’s amendments and arguments filed 8/6/21 have been carefully considered but are not completely persuasive.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 75-81, 84, 86 remain rejected under 35 U.S.C. 102a2 as being anticipated by Sachs et al (2014).
Sachs et al. Compressed sensing for simultaneous measurement of multiple different biological molecule types in a sample.  US 2014/0106976 A1 April 17, 2014. 
The claims are drawn to methods of measuring relative abundances of a biomolecule in a pool of samples.  An initial matrix is generated comprising m x n measurement values; a probe library is generated which comprises a collection of molecules, each of which has a tag operably 
Sachs provides methods of determining relative abundances of biomolecules, including proteins and peptides, etc. [0029-0031, 0118, 0127].  Labeled probes are created which bind the biomolecules [0032, 0041-0042, 0118, 0127]. Sachs generates a design matrix (termed an assignment matrix by Sachs) [0031, 0043-0047, table 1, Fig 10] which is a m x n matrix of measurements and types of proteins.  The protein library from a cell sample can then be exposed to the labeled probes, and measured by flow cytometry[0128-0133].  The measurements are taken, and an observed measurement matrix is created [0033-0034, 0048-0050, 0119-0125].  Sachs then uses sparse or compressed coding solving processes to determine values indicative of the relative abundances of the proteins.  [0035-0039, 0051-0057, 0124-0125].  Sachs discusses more about sparse or compressed sensing at [0058-0066].  
With respect to claim 76, each measurement is independent or random.
With respect to claims 77-80, the mode of contact is binding, the biomolecules are proteins or peptides, the samples comprise cells of varying origin, and the probes comprise fluorescent tags. [0029-0042, 0118, 0127-0133]  
With respect to claim 81, the design/ assignment matrix can be adjusted “until the assignment matrix is known to be well conditioned.” [0044]
With respect to claim 84, the probe is an antibody which binds to the protein [0041-0042, 0118, 0127]. 

Applicant’s arguments
	It appears a response to this particular art was overlooked inadvertently.  The Examiner reviewed the arguments against the other rejections and considered Sachs in the same light. However, the limitations of the claims as amended continue to be met by Sachs at the places pointed out above.  The Examiner notes, Sachs does not speak to nucleic acids, polynucleotides, transcripts which comprise types of RNA or non-naturally occurring nucleic acids.  

Conclusion
Claims 82-84, 87-92 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims drawn to non-elected inventions should be canceled.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MARY K ZEMAN/            Primary Examiner, Art Unit 1631